Citation Nr: 1124475	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-48 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 2006 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was afforded an April 2011 videoconference hearing before the undersigned (Board hearing).  The transcript is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


At his hearing the Veteran reported that he underwent private dental treatments on a referral basis during active service.  These dental treatments occurred while stationed at the Naval Air Station Joint Reserve Base (NAS JRB) located in Belle Chasse, Louisiana.  Service treatment records do not include any private dental records and they are not otherwise of record.  Because these records are relevant to the claim, VA has an obligation to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

The Veteran also contended that he experienced dental trauma as the result of the extraction of teeth during service.  Ordinarily the extraction of teeth is not considered dental trauma for purposes of outpatient dental treatment.  Nielson v. Shinseki, 23 Vet. App. 56 (2009).  The Veteran, however, asserted at the hearing that his jaw was actually fractured and significantly traumatized, because the procedures were not properly performed.  This trauma would seem meet the Court's definition of "service trauma" as a wound or injury that was violently produced.  A medical opinion is needed as to whether the Veteran has current disability as the result of "service trauma" and as to the etiology of the bone loss identified on a VA examination in May 2010.  Bone loss through trauma or disease such as osteomyelitis, could be compensable or qualify for outpatient treatment while loss of the alveolar process as a result of periodontal disease would not be considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).

The Veteran's DD 214 reflects that he received a dental examination and appropriate treatment within the 90 day period immediately prior to separation.   Normally, this would disqualify him to one time Class II dental treatment under 38 C.F.R. § 17.161(b).  However, the July 2009 separation examination contains a note "work not completed prior to military exit."  This would indicate that the Veteran did not receive the appropriate treatment for findings made during the July 2009 dental separation examination.  An opinion is needed in this regard under 38 C.F.R. § 17.161(b).  

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to complete an authorization for VA to obtain records of private dental treatment while stationed in Belle Chasse, Louisiana.  

If the Veteran fails to return a completed authorization, tell him that he can submit the records himself.  If records cannot be obtained, advise the Veteran of this fact as well as of all efforts made to obtain the records. 

2.  Contact the service department, including the Branch Dental Clinic located at the Naval Air Station Joint Reserve Base (NAS JRB) in New Orleans, Louisiana and request they provide any information pertaining to the Veteran's dental treatment by private dental care providers and/or their policies regarding referral to private dental providers.  Associate all correspondence with the claims file.  

Ensure all search actions comply with VA's duty to assist in obtaining records as outlined in 38 C.F.R. § 3.159(c).  

3.  After completing the instructions above, contact the May 2010 VA dental examiner for an opinion.  If he is unavailable contact another qualified dental provider.  The claims file must be available for review.  The dental examiner must acknowledge receipt and review of the claims file in the examination report.  

Based upon the review of the record, the dental examiner should express an opinion as to whether the bone loss identified on the May 2010 examination was due to trauma or non-periodontal disease during the Veteran's service from July 2006 through October 2009.  

The examiner should express an opinion as to whether the Veteran has any current dental or jaw disability as the result of service trauma (defined as an injury or wound violent produced and not the mere extraction of teeth) 

These opinions should be accompanied by a rationale.  If the examiner is unable to give an opinion without resort to speculation, he or she must so state and explain why a non-speculative opinion cannot be provided.  

The examiner is advised that the Veteran is competent to report symptoms and injuries.  If his reports are discounted, the examiner should provide a reason for doing so (other than the silence of the treatment records).

5.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains all the information requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


